Citation Nr: 1513181	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to January 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010 and March 2011 rating decisions in which the RO, inter alia, denied service connection for tinnitus, granted service connection for non-alcoholic steato-hepatitis (claimed as liver condition) and assigned a noncompensable rating, and denied service connection for chronic obstructive pulmonary disease (COPD) (claimed as collapsed lung) and bilateral hearing loss.  In July 2011, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for all claims, and disagreed with the rating assigned for his liver disorder.  A statement of the case (SOC) was issued in September 2012, and, in October 2012 the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), but limited such to his bilateral hearing loss and tinnitus claims.  

In a written statement received on December 17, 2014, the Veteran cancelled his Board video conference hearing scheduled for January 2015 and withdrew from appeal the claims for service connection for bilateral hearing loss and for tinnitus. Accordingly, the Board hearing request is deemed withdrawn (see 38 C.F.R. § 20.704(e) (2014)) and the claims on appeal are being formally dismissed, below.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  


FINDING OF FACT

In a written statement received on December 17, 2014, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for service connection for bilateral hearing loss and for tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matters of service connection for bilateral hearing loss and for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). 

In the present case, the appellant, has withdrawn from appeal the claims for service connection for bilateral hearing loss and for tinnitus, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal as to the denial of service connection for bilateral hearing loss is dismissed. 

The appeal as to the denial of service connection for tinnitus is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


